Citation Nr: 1438989	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  05-29 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating higher than 20 percent for orthopedic manifestations of degenerative disc disease and degenerative joint disease of the lumbosacral spine, for the period prior to March 2, 2010.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1983 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

A Board decision in November 2012, in part, denied the Veteran's claim for an increased rating for orthopedic manifestations of degenerative disc disease and degenerative joint disease of the lumbosacral spine, for the period prior to March 2, 2010.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2014, the Court granted a Joint Motion for Partial Remand (JMR) by the Veteran and VA General Counsel, to vacate that portion of the Board's decision and remand the case for readjudication in accordance with the JMR.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   


FINDING OF FACT

Prior to March 2, 2010 the Veteran's degenerative disc disease with degenerative joint disease of the lumbosacral spine manifested forward flexion of the thoracolumbar spine that was greater than 30 degrees but not greater than 60 degrees with pain, fatigability, weakness, and lack of endurance after repeated motion.





CONCLUSION OF LAW

The criteria for a disability rating of 40 percent have been met for orthopedic manifestations of degenerative disc disease with degenerative joint disease of the lumbosacral spine for the period prior to March, 2, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grant of the benefit sought, any error in notice or assistance is harmless.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).   Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Joint Motion For Partial Remand

The JMR vacated in part and remanded the Board's November 2012 decision to the extent that the Board denied entitlement to a disability rating in excess of 20 percent for orthopedic manifestations of degenerative disc disease and degenerative joint disease of the lumbosacral spine, for the period prior to March 2, 2010.  The JMR specifically requested that the portion of the Board's decision which granted a 40 percent evaluation for a back condition, a 10 percent disability for right S1 radiculopathy, 10 percent disability rating for radiculopathy of the left lower extremity, and the grant of an effective date of May 12, 2003 for Special Monthly Compensation not be disturbed. 

The parties to the JMR found that the Board did not properly consider the evidence of record.  The JMR found it unclear as to how a disability evaluation in excess of 20 percent was warranted based on a March 2010 VA examination, but that the evidence from the February 2005 and February 2007 VA examinations did not warrant the same entitlement.  The Board premised the grant of an increased evaluation based on objective evidence of weakness, and lack of endurance resulting from pain on repetitive motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In February 2007, a VA examination similarly found pain and stiffness on range of motion testing of the Veteran.  The Veteran's forward flexion was recorded at 32 degrees in February 2007, while forward flexion in March 2010 was recorded at 40 degrees.  The February 2005 VA examination also showed pain, weakness, fatigue and lack of endurance without affecting the range of motion.  Furthermore, the parties agreed that the Veteran was competent to report his observable symptomatology, including symptoms of pain, weakness, fatigue and lack of endurance. 

Analysis

In light of the evidence agreed to by the parties to the JMR, the Board finds that the Veteran is entitled to a 40 percent evaluation prior to March 2, 2010.  In so finding, the Board notes that in a joint motion, it is the responsibility of both represented parties to state clearly the purpose of the remand and to set forth detailed directions to describe the action the Board should take upon remand.  U.S. Vet.App. R. 27(a)(2) & (3).  The Board specifically reviewed the evidence cited in the JMR, and thus the Board finds that it has complied with the Court's order.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).

The JMR gave no indication that a disability evaluation in excess of 40 percent for orthopedic manifestations of degenerative disc disease and degenerative joint disease of the lumbosacral spine was warranted.  Thus, the Board interprets the JMR as a clear and express intent to limit the Veteran's appeal.  The Board finds that the Veteran's appeal is solely a request for a 40 percent disability evaluation for orthopedic manifestations of degenerative disc disease and degenerative joint disease of the lumbosacral spine, for the period prior to March 2, 2010.  As such, the Board finds that this is a full grant of the benefit sought on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit his claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a particular service-connected disability when communicated by clear express intent).    


ORDER

A 40 percent disability rating for orthopedic manifestations of degenerative disc disease and degenerative joint disease of the lumbosacral spine, is granted for the period prior to March 2, 2010, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


